Case 3:17-cv-00209-ZNQ-LHG Document 267 Filed 07/12/21 Page 1 of 3 PageID: 9602




 Michael R. Griffinger, Esq.
 Samuel I. Portnoy, Esq.
 GIBBONS P.C.
 One Gateway Center
 Newark, New Jersey 07102-5310
 Tel.: (973) 596-4500
 Fax: (973) 596-0545

 -and-

 James P. Rouhandeh, Esq.
 Neal A. Potischman, Esq.
 DAVIS POLK & WARDWELL LLP
 450 Lexington Avenue
 New York, New York 10017

 Attorneys for Defendants Novo Nordisk
 A/S, Lars Rebien Sørensen,
 Jesper Brandgaard, and Jakob Riis

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

                                         No. 3:17-cv-209-ZNQ-LHG

                                         CLASS ACTION
 IN RE NOVO NORDISK
 SECURITIES LITIGATION                   NOTICE OF MOTION FOR
                                         SUMMARY JUDGMENT

                                         ORAL ARGUMENT REQUESTED
Case 3:17-cv-00209-ZNQ-LHG Document 267 Filed 07/12/21 Page 2 of 3 PageID: 9603




 TO: Christopher A. Seeger
     David R. Buchanan
     SEEGER WEISS LLP
     550 Broad Street, Suite 920
     Newark, New Jersey 07102

       James E. Cecchi
       CARELLA, BYRNE, CECCHI, OLSTEIN,
       BRODY & AGNELLO, P.C.
       5 Becker Farm Road
       Roseland, NJ 07068
       Attorneys for Plaintiffs

       PLEASE TAKE NOTICE that on July 19, 2021, defendants Novo Nordisk

 A/S, Lars Rebien Sørensen, Jesper Brandgaard, and Jakob Riis will move before

 the Honorable Zahid N. Quraishi, Judge of the United States District Court for the

 District of New Jersey, Clarkson F. Fisher Building & U.S. Courthouse, 402 East

 State Street, Trenton, New Jersey for entry of an order granting defendants’ motion

 for summary judgment dismissing plaintiffs’ consolidated amended class action

 complaint with prejudice.

       PLEASE TAKE FURTHER NOTICE that, in support of the within

 motion, defendants shall rely on the accompanying (i) memorandum of law, (ii)

 statement of undisputed material facts pursuant to Federal Rule of Civil Procedure

 56 and Local Civil Rule 56.1, and (iii) the declaration of James P. Rouhandeh,

 including the exhibits attached thereto.

       PLEASE TAKE FURTHER NOTICE that a proposed form of order is

 being submitted herewith.

                                            -2-
Case 3:17-cv-00209-ZNQ-LHG Document 267 Filed 07/12/21 Page 3 of 3 PageID: 9604




       PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

 78.1(b), defendants request oral argument on this motion.


 Dated: April 20, 2021                 GIBBONS P.C.
                                       One Gateway Center
                                       Newark, New Jersey 07102
                                       (973) 596-4500

                                       By: /s/ Michael R. Griffinger
                                               Michael R. Griffinger

                                       Attorneys for Defendants Novo
                                       Nordisk A/S, Lars Rebien Sørensen,
                                       Jesper Brandgaard, and Jakob Riis




                                        -3-
